Case 9:19-cv-80735-AHS Document 44 Entered on FLSD Docket 09/18/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 19-80735-CIV-SINGHAL

  RENE CANTIN and DONALD JACOBSON,

         Appellants,

  v.

  RUSTY NORVELL CONCRETE PUMPING
  SERVICE, INC., et al.,

       Appellees,
  __________________________________________/

                         ORDER ADOPTING MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on the Appellants Rene Cantin (“Appellant

  Cantin”) and Donald Jacobson’s (“Appellant Jaconson”) consolidated appeal from the

  Bankruptcy Court, seeking review of certain Bankruptcy Court orders.1 This case was

  referred to United States Magistrate Judge William Matthewman (“Magistrate Judge

  Matthewman”) for Report and Recommendation. The Magistrate Judge issued a Report

  and Recommendation of Magistrate Judge (“Report & Recommendation”) (DE [40]) on

  August 31, 2020, addressing the only properly-noticed, properly appealed, non-waived

  matters and recommending the Bankruptcy Court’s “Memorandum Opinion and Order

  Denying Debtor’s Motions for Contempt and Sanctions (ECF Nos. 48, 52, 73, & 82), and

  Granting Creditors’ Motion for Sanctions (ECF No. 105), and Setting Hearing,” dated May



  1 On July 29, 2019, this Court entered its Order Consolidating Cases in Case No. 19-cv-80776 (DE [17])
  and in Case No. 19-cv-80735 (DE [19]), which consolidated Appellant Jacobson’s appeal pending in 19-
  cv-80776 with Appellant Cantin’s appeal pending in 19-cv-80735, and both appeals are now proceeding in
  this Court under case number 19-cv-80735-Singhal/Matthewman.
Case 9:19-cv-80735-AHS Document 44 Entered on FLSD Docket 09/18/2020 Page 2 of 5




  30, 2019, entered by Judge Mindy A. Mora in Lower Tribunal Case No. 15-28505-BKC-

  MAM, ECFs Doc No. 162 and 163 (DE [26-7])–(DE [26-8]) be affirmed in all respects.

  Magistrate Judge Matthewman also recommends the “Order Denying All Relief

  Requested in Motion to Recuse Judge [ECF No. 158] and Cancelling Hearing on June 4,

  2019, at 10:00 A.M.,” dated May 31, 2019, entered by Judge Mindy A. Mora in Lower

  Tribunal Case No. 15-28505-BKC-MAM, ECF Doc No. 164 (DE [1]) be affirmed. The

  Report & Recommendation (DE [40]) further recommends that Appellants’ attempted

  appeal of the “Sanctions Order,” dated July 17, 2019, entered by Judge Mindy A. Mora in

  Lower Tribunal Case No. 15-28505-BKC-MAM, ECF Doc No. 227 (DE [26-8]) be denied

  and dismissed as waived, abandoned, and forfeited as it was not included in any notice

  of appeal. Finally, Magistrate Judge Matthewman recommends the consolidated appeals

  be closed and any pending motions denied as moot.

         Appellants timely filed their Objection to the Magistrate Judge’s Report &

  Recommendation on Appellants’ Consolidated Appeal from the United States Bankruptcy

  Court (Document 40), Pursuant to 28 U.S.C. § 636(b)(1)(C) (“Objections”) (DE [41]) on

  September 10, 2020. See 28 U.S.C. § 636(b)(1)(C). Appellees filed a Response to

  Appellants’ Objections to Report and Recommendations (“Response”) (DE [43]) on

  September 15, 2020. The Court did not order a reply; accordingly, the matter is now ripe

  for review. See (Order (DE [42]), entered Sept. 10, 2020).

         This Court has conducted a de novo review of the Report & Recommendation (DE

  [40]), the Objections (DE [41]), the Response (DE [43]), the record, and is otherwise fully

  advised in the premises.      The Court finds the factual findings in the Report &




                                              2
Case 9:19-cv-80735-AHS Document 44 Entered on FLSD Docket 09/18/2020 Page 3 of 5




  Recommendation (DE [40]) to be thorough and exhaustive.2 Further, the Court finds the

  legal conclusion is correct.

           “After a magistrate judge has issued a report and recommendation under §

  636(b)(1)(B), a party that wishes to preserve its objection must clearly advise the

  district court and pinpoint the specific findings that the party disagrees with.”

  United States v. Schultz, 565 F.3d 1353, 1360–61 (11th Cir. 2009) (emphasis added).

  Here, Appellants merely restate arguments made in the Bankruptcy Court and in this

  Court, which is not a proper form of objection. Appellants primary argument in the

  Objections (DE [41]) is Magistrate Judge Matthewman incorrectly applied the law to the

  facts in finding that the Bankruptcy Court did not err in denying Appellants’ Second Motion

  for Contempt and Sanctions.                Specifically, Appellants claim Magistrate Judge

  Matthewman failed to consider the test in Barnette v. Evans, 673 F. 2d 1250 (11th Cir.

  1982).

           “On appeal from a bankruptcy-court order, a district court reviews findings of fact

  for clear error and conclusions of law de novo.” ECMC v. Acosta-Conniff (In re Acosta-

  Conniff), 686 Fed. Appx. 647, 649 (11th Cir. 2017) (citing In re Fin. Federated Title &

  Trust, Inc., 309 F.3d 1325, 1328-29 (11th Cir. 2002)).                     Here, Magistrate Judge

  Matthewman agreed with all of Judge Mora’s factual findings and, after a careful review,

  found that the Bankruptcy Court “did not make any clear error in its findings of fact.” (R&R

  (DE [40]), at 12). The initial criminal complaint was made well before Appellant Cantin

  filed his petition for Bankruptcy, nothing in the record or Appellants’ Objections (DE [41])



  2This Court commends Judge William Matthewman for parsing through the haphazard and disjointed
  appeal filed by Appellants and undertaking unnecessarily expending significant scarce judicial resources.



                                                     3
Case 9:19-cv-80735-AHS Document 44 Entered on FLSD Docket 09/18/2020 Page 4 of 5




  contradict such finding, accordingly, “there could be no violation of any Bankruptcy Court

  Order, statute or rule at that time.”       Id.    After a de novo review, the Report &

  Recommendation (DE [40]) concludes that the Bankruptcy Court correctly applied the

  applicable law. This Court agrees.

         Additionally, Appellants do not challenge the finding that sanctions were

  appropriate against attorney Donald Jacobson, Esq., a member of the Florida Bar, nor do

  they object to the amount ordered in sanctions by Judge Mindy A. Mora. See (DE [26-

  8]), at 37–39).    Instead, Appellants argue Magistrate Judge Matthewman erred in

  determining that the “Sanctions Order,” dated July 17, 2019, entered by Judge Mindy A.

  Mora in Lower Tribunal Case No. 15-28505-BKC-MAM, ECF Doc No. 227 (DE [26-8])

  was not properly appealed.          Appellants filed three Notices of Appeal and two

  Supplemental Transmittals none of which include the “Sanctions Order.” See (Not. of

  App. (DE [1], [5], [6], [7], [8]); see also Smith v. Psychiatric Sols., Inc., 358 Fed. Appx. 76,

  79 (11th Cir. 2009) (failure to include issue in notice of appeal results in waiver of that

  issue). Nonetheless, Magistrate Judge Matthewman, on a de novo review, opined that

  the record clearly supports the Bankruptcy Court’s finding that Appellant Jacobson

  violated the standard of conduct of an attorney. This Court agrees. Accordingly, it is

  hereby

         ORDERED        AND     ADJUDGED        that   the   Magistrate    Judge’s    Report    &

  Recommendation (DE [40]) is AFFIRMED and ADOPTED. The Bankruptcy Court’s

  “Memorandum Opinion and Order Denying Debtor’s Motions for Contempt and Sanctions

  (ECF Nos. 48, 52, 73, & 82), and Granting Creditors’ Motion for Sanctions (ECF No. 105),

  and Setting Hearing,” dated May 30, 2019, entered by Judge Mindy A. Mora in Lower



                                                 4
Case 9:19-cv-80735-AHS Document 44 Entered on FLSD Docket 09/18/2020 Page 5 of 5




  Tribunal Case No. 15-28505-BKC-MAM, ECFs Doc No. 162 and 163 (DE [26-7])–(DE

  [26-8]) is AFFIRMED.

        IT IS FURTHER ORDERED AND ADJUDGED that the “Order Denying All Relief

  Requested in Motion to Recuse Judge [ECF No. 158] and Cancelling Hearing on June 4,

  2019, at 10:00 A.M.,” dated May 31, 2019, entered by Judge Mindy A. Mora in Lower

  Tribunal Case No. 15-28505-BKC-MAM, ECF Doc No. 164 (DE [1]) is AFFIRMED.

        Further, the finding regarding Appellants’ attempted appeal of the “Sanctions

  Order,” dated July 17, 2019, entered by Judge Mindy A. Mora in Lower Tribunal Case No.

  15-28505-BKC-MAM, ECF Doc No. 227 (DE [26-8]) is AFFIRMED.

        The Clerk of Court is directed to CLOSE this case and DENY AS MOOT any

  pending motions.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 18th day of

  September 2020.




  Copies furnished to counsel of record via CM/ECF




                                            5
